CaSe 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 1 of 34

UNITED STATES I)ISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_______________________________________________________________ X
JONATHAN OTTO, v
Plaintiff, OPINION AND ORDER
-v» 17~CV~4'712 (GHW) (JLC)
HEARST COMMUNICATIONS, INC., l
Defendant. .
_______________________________________________________________ X

JAMES L. COTT, United States Magistrate Judge.

Settlement conferences are the lifeblood of a magistrate judge’s Work. Over
time, We handle hundreds and eventually thousands of them. As a result, it is an
all»too~familiar experience for a magistrate j udge-or anyone engaged as a
mediator_to observe the posturing and puffery that lawyers engage in during
settlement negotiations Bnt must all material representations made during a
settlement conference be truthful? And can a party rely on a purported
misrepresentation at an off-the~record settlement conference as a basis for seeking
sanctions? These questions lie at the heart of the pending cross-motions before the
Court in this copyright infringement action

Defendant Hearst Communications, lnc. has moved for sanctions against
plaintiff Jonathan Otto and his counsel at Liebowitz LaW Firrn, PLLC. I-learst
alleges that Otto and his counsel made material misrepresentations during a
settlement conference With the Court, and engaged in related bad-faith conduct

during the course of discovery Hearst seeks an award of 372,612.50 ($50,000 in

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 2 of 34

fines and $22,612.50 in attorneys7 fees) as Well as an admonishment of both Otto
and his counsel. Otto and his counsel oppose the motion and have cross-moved for a
judgment of civil contempt and sanctions against Hearst and its counsel, alleging
violations of the Conrt’s Standing Settlement Order. Otto seeks an award of
$10,087.50 in attorneys’ fees and a court order directing Hearst’s counsel to
complete ethics training Hearst in turn opposes Otto’s cross-motion, arguing that
it is retaliatory and should be rejected because Hearst acted in good faith with
respect to the confidentiality of the settlement conference For the following
reasons, the Court declines to impose sanctions on either party or their counsel, or
to hold Hearst and its counsel in contempt
I. BACKGROUND

A. Procedural History

'l`he series of events that led to the present action began When Otto captured
a photograph of President Trnmp (the “Photograph”) With his camera phone While
attending a friend’s Wedding in June 2017 at a Trnmp~owned golf club in New
Jersey. Memorandum of LaW in Support of Plaintift’ s Cross-Motion for Judgment of
Civil Conternpt and for Sanctions; and in Opposition to Defendant’s Motion for
Sanctions (“Otto l\/_lem.”) dated Apr. 17, 2018, Dkt. No. 67, at 2; l\/iernorandum of
Law in Support of Defendant’s Motion for Sanctions (“Hearst M.ern.”) dated Mar. 27,
2018, Dl<:t. No. 60, at 1. liearst subsequently obtained the Photograph from a third

party’s social media account and published it in an online article entitled “President

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 3 of 34

Trump is the Ultimate Wedding Crasher” on one of its Websites. Otto Mem. at 2;
Hearst l\/iem. at 1-2.

Otto brought this lawsuit alleging that Hearst infringed his copyright in the
Photograph by reproducing and publicly displaying it on its website without a
license Complaint dated June 21, 2017, Dkt. No. 1. After Hearst answered Otto’s
complaint, the Honorable Gregory H. Woods referred this case to me for settlement
in Septernber 2017. Order of Reference dated Sept. 13, 2017, Dkt. No. 14. The
parties thereafter appeared before me for a settlement conference on October 23,
2017, but did not reach a resolution of Otto’s claims

After the close of discovery and during a status conference with dudge Woods
on February 5, 2018 to discuss possible summary judgment motions, Hearst
reported that it had “learned of some misconduct by [Otto] and counsel that began
during the initial October settlement conference . . . and continued throughout the
discovery period.” Transcript of February 5, 2018 Conference (“Tr.”) at 27:19-22,
Dkt. l\lo. 46. Otto’s counsel responded that the issue dealt with damages,
specifically “with an interpretation of a settlement agreement and how it relates to
a licensing agreement.” Iol. at 29210-12. Given that the issue involved conduct
during the settlement conference, dudge Woods referred the dispute to me. Dl<t. No.
32.

By letter dated February 27, 2018, Hearst requested a pre~motion conference
to discuss its anticipated motion for sanctions for “misconduct by [Otto] and his

counsel concerning [Otto’s] purported evidence of license fees . . . .” Dl;t. No. 43, at

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 4 of 34

2. Hearst indicated that it was “not providing further detail regarding [Otto]’s and
his counsel’s misconduct in [its] publicly-filed letter due to the confidential nature of
the [s]ettlement [c]onference and the relevant documents.” Iol. Otto’s counsel
submitted a letter in opposition on the same day, arguing that Hearst’s intent to use
statements made during the course of a confidential settlement conference violated
the Federal Rules of Evidence and the Court’s Standing Order for All Cases
Referred for Settlement (“Standing Order”). Dkt. No. 44, at 1. ln his submission,
he indicated that he would seek contempt for such violations Id. at 2.

On March 6, 2018, l held a telephone conference to set a briefing schedule for
the parties’ motion papers On l\/larch 30, 2018, l-learst filed its motion for
sanctions, along with its memorandum of law, declarations from counsel Jennifer D.
Bishop, Esq., and Ravi V. Sitwala, Esq., and accompanying exhibits See Notice of
Defendant’s Motion for Sanctions dated l\/lar. 27, 2018, Dlrt. No. 59; Hearst l\/lem.;
Declaration of Jennifer D. Bishop (“Bishop Decl.”) dated l\/iar. 27, 2018, l)kt. No. 81;
Declaration of Ravi V. Sitwala (“Sitwala Decl.”) dated l\/lar. 27, 2018, Dlrt. No. 62.1

On April 17, 2018, Otto cross-moved for a judgment of civil contempt and
sanctions against Hearst and its counsel and submitted his memorandum of law,
declarations from counsel Richard Liehowitz, Esq., and J ames H. Freeman, Esq.,

and accompanying exhibits See Notice of l\/lotion of Plaintifi’s l\/lotion for Judgment

 

1 Pursuant to the Court’s l\/larch 6, 2018 Order (Dkt. No. 50), Hearst first served its
unredacted motion papers, along with a version with its proposed redactions, on
Otto and the Court by email on l\/larch 27, 2018 Given that Otto did not object to
Hearst’s proposed redactions and the fact that I-learst incorporated Otto’s additional
request for redactions, Hearst properly filed a redacted version of its sanctions
motion on ECF by the Court’s l\/larch 30, 2018 deadline

4

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 5 of 34

of Civil Contempt Pursuant to L.R. 83.6 and Sanctions filed Apr. 17, 2018, Dkt. No.
66; Otto l\/Ieni.; Declaration of Richard Liebowitz (“Liehowitz Decl.”) dated Apr. 17,
2018, Dkt. No. 68; Declaration of James l-l. Freeman (“Freeman Decl.”) dated Apr.
17, 2018, Dkt. No. 69.

On April 27, 2018, Hearst submitted its reply memorandum of law in further
support of its motion and its opposition to Otto’s cross-motion, along With a reply
declaration from Bishop. See Memorandurn of` LaW in Further Support of
Def`endants’ l\/lotion for Sanctions and in Opposition to Plaintiff’ s Motion for
Contempt and Sanctions (“Hearst Reply l\/[em.”) dated Apr. 27, 2018, l)kt. No. 73;
Reply Declaration of Jennifer l). Bishop in Further Support of Defendant’s l\/lotion
for S`anctions (“Bishop Reply Decl.”) dated Apr. 27, 2018, Dkt. 74.

On December 10, 2018, Judge Woods granted Otto’s motion for summary
judgment on Hearst’s liability for copyright infringement and denied Hearst’s cross-
motion on its fair use defense Otto v. Heerst Communico:tions, Inc., 345 F. Supp.
3d 412, 437 (S.D.N.Y 2018). A trial on damages is scheduled to begin on July 15,
2019. Dl<t. No. 91.

B. Facts

Otto and Liebowitz attended the settlement conference on October 23, 2017.
Bishop and Sitwala, along With l\/lichael Sebastian, a digital director at
Esquire.com, a Hearst publication, attended on behalf of Hearst. Liebowitz if 9;
Bishop Decl. 1l 8; Sitwala Decl. il 2. Hearst alleges that “near the outset of the

[c]onf`erence, [] Liebowitz represented to [its] counsel and the Court that [Otto] Was

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 6 of 34

on the verge of executing a license for the [Photograph] for a sum of $9,500 (the
“Purported License”).” Hearst l\/iem. at 3; Bishop Decl. ‘|l 9; Sitwala l)ecl. il 3.2 lt
further alleges that Liebowitz “allowed Hearst’s counsel to examine[] an unsigned
document that he represented Was that Pnrported License,” “suggest[ing] that a
reasonable estimate of damages in this case Wonld be three to five times the license
fee of $9,500.” Hearst Mem. at 3; Bishop Decl. 1111 9-10; SitWala Decl. 111 3-4.
Hearst contends that “after being presented With the claimed draft license, [its]
counsel repeatedly asked [] Liebowitz and the Conrt Whether the Purported License
Was in settlement of [Otto’s] claims against another media entity,” to Which it
alleges “[ ] Liebowitz stated that it Was not.” Hearst Mem. at 3; Bishop Decl. ‘H 10;
Sitwala Decl. ‘H 4.

Liebowitz responds that there is no record of the statements made at the
settlement conference and that in light of the amount of time that has elapsed and
the numerous conferences that he has attended since the settlement conference, he
“Will not venture a guess as to Wliat communications Were made, or Weren’t made.”
Otto l\/lem. at 4; Liebowitz Decl. ‘|l 11. While Liebowitz neither confirms nor denies
Hearst’s allegations he argues that hypothetically if Hearst’s counsel had asked
him at the conference Whether Otto had settled his claims With another media

company, specifically Warner Brothers Entertainment lnc. (“Warner Bros.”), or

 

2 Prior to the October settlement conference, Otto had responded to Hearst’s
interrogatories s.tating: “Plaintiff [] calculates the loss of [a] licensing fee in the
range of $5,000 based on the market rate of photographs of similar style, quality
and content.” Bishop l)ecl. ‘I[ 7, EXhibit A: Plaintiff s Answers and Objections to
Defendant’s First Set of lnterrogatories dated October 18, 2017 at 3, Dl<t. No. 61~1.

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 7 of 34

Whether his licensing agreement Was part of a settlement agreement, then the
correct hypothetical answer Would have been “no” based on the timing of the
question-»»-Otto’s settlement agreement With Warner Bros. Was not executed until
October 27, 2017, four days after the settlement conference Otto Mem. at 4-5;
Liebovvitz Decl. im 11"-13; Bishop Decl., EX. E: First Stipulation of Facts
(“Stipulation”) dated Dec. 20, 2017 il 1, l)kt. No. 61~5.

lndeed, on October 27, 2017, a settlement agreement in Otto I). Wo:mer Bros.,
No. 17~€\/"~4763 (LTS) (SN)--a similar copyright infringement action involving the
Photographhwas executed Bishop Decl., lilx. E: Stipulation ll 1. A licensing
agreement between Otto and Warner Bros. Was attached as an exhibit to this
settlement agreement, and Otto explains that this Was done With the specific intent
of having the licensing agreement exist as a separately enforceable agreement
Otto l\/lem. at 5; Liebowitz Decl. il 22. A stipulation of dismissal in Otto o. Wczrner
Bros. Was filed on October 30, 2017. Freeman Decl. il 10, EX. F: Stipulation of
Dismissal With Prejudice at 8, Dkt. No. 69-6.

l)uring discovery, on December 7, 2017, Otto produced a copy of the licensing
agreement from Otto o. Womer Bros. to Hearst. Bishop l)ecl., Ex. B: Production
Email, at OTTGM0067-69, Dht. No. 61-2. Hearst alleges that the licensing
agreement “appears to be an executed copy of the license shown to Hearst at the
[s]ettlement [c]onference (the “Purported License”),” and that the Deoember 7

production_titled “Photography License”-~»“Was not accompanied by any redacted

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 8 of 34

pages nor any other indication that it was not a complete document.” Hearst l\/lem.

at 4; Bishop l)ecl. 1l 15.

During his deposition on December ll, 2017, Otto was questioned about the

relationship between the licensing agreement and the Warner Bros. lawsuit:

P@P@P@P@

P@P@P@P@

Have you ever licensed the photograph at issue in this case to anyone‘?
Currently, yes.

What do you mean by “currently”?

We’Ve»--we’ve licensed the photos [sic], yes.

Who have you licensed it to?

Tl\/IZ

ls that it?

'l`o my knowledge as of today, yes . . .

'.'k dc >§‘

What’s the status of [your lawsuit against Warner Brothers]?

l believe that one’s settled or a settlement, l thinl;, as well.

Was this license agreement part of the settlement of that lawsuit?
No, they’re separate

How are they separate?

We had a settlement with them after the license agreement

ls there a separate Written settlement agreement?

Yes.

Bishop l)ecl. if 17, Ex. C: Deposition Transcript of Jonathan Otto dated Dec. ll,

2017 at 40:1¢1»~23, tft?»:Z_lB, Dkt. No. 61~3; ilearst l\/lem. at 5. In light of

confidentiality concerns, Otto did not answer further questions about the settlement

with Warner Bros. during his deposition Otto Deposition Tr. at 43:1%44:7.

Following his deposition, Hearst informed Otto that it Would move to compel

the production of all settlement agreements relating to the Photograph. Hearst

Mem. at 5; Bishop Decl. il 17. Otto agreed to produce a copy of his Settlement and

Release Agreement with Warner Bros. and made his production on December 15,

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 9 of 34

2017. Freeman Decl. 111 16-1'7. On December 20, 2017, he stipulated that the
licensing agreement, attached as Exhibit B to the settlement agreement and bate-
stamped O'I`TO__GO'?"?’-"I'Q, was identical to the licensing agreement produced on
Decemher 7 and bate~stamped OTTO_OO(S'?-GQ, and to the license agreement that
Otto testified about at his deposition Otto Mem. at 8; Freeman Decl. 111[ 16-17;
Bishop Decl. 11 19, EX. E: Stipulation il 2.

Following the close of discovery and during a telephone call between Bishop,
Sitwala, and Freenian on danuary 26, 2018, Freeman represented that it was the
Liebowitz Law Firm’s practice and “speciiic intent [to] draft[] licensing agreements
as separate instruments that are severable from [] settlement agreements,” and
that “the issue of whether the [l]icensing agreement in this case was separately
enforceable Was a question of law.” Freernan Decl. ‘M 38-4(}. Freeman reported
that during this cali l-learst’s counsel “tooi< issue with Liebowitz’s representation of
the [l]icensing [a]greernent as a standalone document and accused him of failing to
disclose the existence of an associated settlement agreement (even though there
was no settlement as of October 23, 2017).” Id. ‘H 38. in the end, Freeman contends
that “what {Hearst’s]' counsel described as a misrepresentation effect was nothing
more than their own disagreement with {Otto’s] legal position.” Id. ‘“ 40.

C. Sumlnary of the Parties’ Arguments

Hearst argues that “[Otto] and his counsel repeatedly misrepresented the

nature of the Purported License: at the [s]ettlement conference, through their

document production, and at [Otto]’s deposition;” and that their misconduct

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 10 of 34

constitutes “fraud upon the court.” Hearst Mem. at 9. lt contends that their
“claims about the Purported License were so completely without merit that bad
faith can and should be inferred” because their conduct “permits no other conclusion
but that they intended to mislead both the Court and Hearst about the nature of the
Purported License to falsely inflate [Otto’s] claim of damages.” Iol. at 10 (internal
quotation marks and citation omitted). Hearst argues that Otto and his counsel
“concocted a plan to inflate their damages claim through doctored evidence,” by
“settl[ing] similar copyright claims against [Warner Bros. for the Photograph], and
draft[ing] a settlement agreement With the specific intent of representing to Hearst
and the Court that the settlement fee was in fact a license fee, and thus evidence of
damages in this case.” Id. at 1.

l-learst alleges that Otto and Liebowitz “brought an altered version of [the
licensing] agreement to the Court during [the] settlement conference, calling it a
‘license’ and arguing that it should form the basis of damages calculations.” Iol. lt
also alleges that Otto “produced a doctored, repaginated version of the Purported
License without redactions or indications that it was part of the Complete
[settlement] Agreement” (icl. at 12); and that Otto “lied under oath, insisting that
the ‘license’ was separate from any settlement.” Id. at 1. Hearst asserts that under
Otto’s theory of damages, “the reasonable license fee that [he] may have lost
because of Hearst’s use of the [Photograph] is critical to the damages calculation.”
lel. at 2 (citations omitted). Hearst argues that Otto and his counsel’s conduct

during both the settlement conference and the course of discovery crossed the line

10

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 11 of 34

between “zealous advocacy and deliberate misrepresentation effects and evidence,”
and constitutes “fraud upon the court,” “warrant[ing] the strongest sanctions
available to deter similar abuses of the judicial process.” Id. at l; l-learst Reply
l\/lem. at 1.

Otto counters that Hearst’s motion should be denied because there is no
reliable record of the communications from the confidential settlement conference;
Otto’s document production was proper; and Otto’s deposition testimony was
consistent with his understanding of his legal position Otto l\/lem. at 4, 21, 23.
Otto argues that llearst “intentionally filed documents with the Court,” including
declarations which “reference communications that were allegedly made by []
Liebowitz . . . during the course of the settlement conference . . . ,” in violation of the
Court’s Standing Order. Otto l\/lem. at 4, 13. lie also argues that portions of the
declarations are “cunningly paraphrased[,] [] drawn from biased selective memory,
[and] disclose the purported amount of [the] settlement demand issued by [him].”
Otto l\/lem. at 4,' Liebowitz Decl. ll 9. Liebowitz asserts that “he will not . . . violat[e]
a Standing Court Order and destroy[] the integrity of the settlement conference
program by engaging in a debate as to what was actually said at the settlement
conference.” Otto l\/lem. at 4; Liebowitz Decl. ll 111.

Otto further contends that Hearst “willfully violat[ed] an Order which serves
to protect the sanctity and integrity of ‘off-the-record’ settlement conferences,” in
order to “harass [him] during the briefing of summary judgment and pre~litigate the

merits of his expert’s theory of damages.” Otto l\/lem. at l. lie argues that Hearst’s

ll

 

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 12 of 34

actions amount to civil contempt and that “in order to preserve the sanctity and
integrity of the mediation program that is critical to the efficient functioning of the
judicial system,” sanctions are Warranted. Iol. at 17-18. Otto also contends that
Hearst has failed to establish how his licensing agreement Was “doctored,” arguing
that it Was “speciiically intended to exist as a separately enforceable agreement
subiect to different terms and conditions than [his] [s]ettlement [a]greement With
Warner Bros.,” and that Whether the licensing agreement is severable from the
settlement agreement is a question of law, open to Otto’s interpretation and legal
position on damages in this case. Otto Mein. at 5, 10, 21; Liebowitz Decl. 1[ 22;
Freeman Decl. ‘H 40. Hearst responds that Otto’s cross-motion for contempt and
sanctions is retaliatory and should be rejected because l-Iearst “not only acted
reasonably and in good faith, but approached this issue . . . With caution and respect
for the coniidentiality of the [s]ettlement [c]onference.” I-learst Reply Mein. at 16.
II. I)ISCUSSION

A. Hearst’s Motion for Sanctions

1. Applicable Standards

Hearst contends that the Court has three separate sources of authority by
Which to impose sanctions for misconduct during a settlement conference and the
course of discovery_ltule 16(£) of the Federal Rules of Civil Procedure, its inherent

power, and 28 U.S.C. § 1927. l Will consider each in turn.

12

 

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 13 of 34

a. Sanotions Pursuant to Rule 16(f)

Under Rule 16(£), a court may issue sanctions “if a party or its attorney . . .
does not participate in good faith . . . in [a pretrial] conference,” including a
settlement conference Fed. R. Civ. P. 16(f)(1)(B), I-lowever, in the context of court-
ordered settlement conferences, “courts have interpreted good faith narrowly to
require compliance with orders to attend [a settlement conference], provide pre-
[settlement] memoranda and in some cases, produce organizational representatives
With sufficient settlement authority.” fn re A.T. Reynolols & Sons, Inc., 452 B,H.
374, 381 (S.D.N.Y. 2011) (quoting John hande, Using Dispute System Design
Methools to Promote Good~Faith Porticipation in Court-Connected Meoliotion
Programs, 50 UCLA li Rev. 69, 84 (2002)).

b. Sanctions Pursuant to the Court’s Inherent Powers

“Federal courts possess certain ‘inherent powers,’ not conferred by rule or
statute, ‘to manage their own affairs so as to achieve the orderly and expeditious
disposition of cases.”’ Gooclyear Tire & Rubber Co. o. Hoeger, 137 S. Ct. 1178, 1186
(2017) (quoting Lt`n,k U. Wabash R. Co., 370 U.S. 626, 630-31 (1962)). Courts may
exercise these inherent powers to sanction a party or attorney who has “acted in bad
faith, vexatiously, Wantonly, or for oppressive reasons.” Ransmeier o. Maricmt`, 718
F.Bd 64, 68 (.?.d Cir. 2013) (quoting Cham,bers o. NASCO, Inc., 591 U.S. 32, 45-46
(1991)). “[O]ne permissible sanction is an assessment of attorney’s fees’ . . .
instructing a party that has acted in bad faith to reimburse legal fees and costs

incurred by the other side.” Goodyeor Tire & Rubber Co., 137 S, Ct. at 1186

13

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 14 of 34

(quoting Chambers, 501 U.S. at 45). However, “[b]ecause of their very potency,
inherent powers must be exercised with restraint and discretion.” United Stotes v.
HSBC Bo,nk USA, N.A., 868 F.Bd 125, 136 (2d Cir. 2017) (quoting C’hombers, 501
U.S. at 44).

“While a court ‘may impose sanctions for misconduct during discovery
through [its] inherent power to manage its own affairs,’ it ‘should exercise this
power with restraint and only upon the finding of bad faith’-i.e., motivated by
harassment, delay, or other improper purposes.” Kortright Copital Portners LP v.
Inoestcorp Ino. Aoli)isers Ltd., 327 F. Supp. 3d 673, 688 (S.D.N.Y. 2018) (quoting
Interscope Records U. Borboso, No. 05~CV~5864 (DGT) (RML), 2007 WL 14382, at *3
(E.D.N.Y. Jan. 3, 2007)). “Bad faith requires clear evidence that the challenged
conduct is entirely without color and taken for improper purposes.” Kortright
Copitol Pctrtners LP, 327 F. Supp. 3d at 688 (citation and quotation marks omitted).
“[B]ad faith may be inferred ‘only if actions are so completely without merit as to
require the conclusion that they must have been undertaken for some improper
purpose . . . .”’ Enmon c. Prospect Copitczl Corp., 6?5 F.Bd 188, 143 (2d Cir. 2012)
(citing Schlaifer Nonce & Co., Inc. o. Esto;te of Worhol, 194 F.3d 323, 836 (2d Cir-
1999)).

ln addition, “a court has the inherent power to sanction a party for
perpetrating a fraud on the court.” Kortright Copt'to,l Portn,ers LP, 327 F. Supp. 3d
at 688. ln determining whether a party has perpetrated a fraud on the court, courts

in the Second Circuit consider the following factors: “(l) whether the misconduct

14

 

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 15 of 34

was the product of intentional bad faith; (2) whether and to what extent the
misconduct prejudiced the other party; (3) whether there is a pattern of
misbehavior, rather than an isolated instance; (4) whether and when the
misconduct was corrected; and (5) whether further misconduct is likely to continue
in the future.” McMunn U. Memoriol Sloaanettering Ccmccr C'enter, 191 F. Supp.
2d 440, 446 (S.D.N.Y. 2002) (citation omitted); accord Bro;oio Copitol Portners, Inc.
U. Fike, No. 09~CV-6375 (JFK), 2015 WL 1332334, at "‘3 (S.D.N.Y. Mar. 25, 2015).
However, “as a general matter, a court should not impose sanctions on a party or
attorney pursuant to its inherent authority unless it finds, by clear and convincing
evidence, that [a] party or attorney knowingly [made or] submitted [] materially
false or misleading [statements and evidence], or knowingly failed to correct false
statements, as part of a deliberate and unconscionable scheme to interfere with the
Court’s ability to adjudicate the case fairly.” Alm,ecigo, o. Center for Inuestigotioe
Reporting, Inc., 185 F. Supp. 3d 401, 427 (S.D.N.Y. 2016) (citations omitted).
c. Sanctions Pursuant to 28 U.S.C. § 1927

Section 1927 of Title 28 of the United States Code permits courts to sanction
“[a]ny attorney . . . who so multiplies the proceedings in any case unreasonably and
vexatiously.” 28 U.S.C. § 1927. ’l‘he standard for sanctions pursuant to Section
1927 is identical to the standard under the court’s inherent power. See Succession
Picasso U. Spedding, No. 96-CV~4546 (SAS), 1997 WL 65911, at *3 (S.D.N.Y. Feb.
13, 1997). “[T]he only meaningful difference between an award made under

[Section] 1927 and one made pursuant to the court’s inherent power is . . . that

15

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 16 of 34

awards under [Section] 1927 are made only against attorneys or other persons
authorized to practice before the courts while an award made under the court’s
inherent power may be made against an attorney, a party, or both.” Enmon, 675
F.Sd at 144 (quoting Olioeri o. Thompson, 803 F.2d 1265, 1273 (2d Cir. 1986)).

2. Application

Although I-learst properly invokes Rule 16(f) and Section 1927 as sources of
authority for the imposition of sanctions against Liebowitz, and there is
considerable overlap among all the sources it cites, the Court will analyze Hearst’s
sanctions motion under its inherent powers, as doing so will best enable it to
efficiently and comprehensively assess both the conduct of Otto and his counsel
during both the settlement conference and the course of discovery.3

For the reasons to follow, the Court declines to impose sanctions against Otto
and his counsel because llearst has not established with “clear and convincing
evidence” that their conduct at the October 23 settlement conference or during
discovery was the product of “bad faith,” or amounted to a “fraud upon the court.”
Kortright Copital Partncrs LP, 327 F. Supp.3d at 688; Almecigo,, 185 F. Supp. 3d at
427; McMunn, 191 F. Supp. 2d at 446 l\/loreover, while the record establishes that
it diligently searched for the facts about Gtto’s licensing and settlement agreement

with Warner Bros., Hearst itself acknowledges that “it has suffered relatively little

 

3 “Even if the Federal Rules or a statute provides an adequate basis for imposing
sanctions a court still may resort to its inherent power as the source of the
sanctions . . . .” E’sto,te of Sho;w u. Marcus, No. 14-€\7~3849, 14-CV~5653 (NSR)
(JCl\/.[), 2017 WL 825317, at *5 (S.D.N.Y. l\/lar. 1, 2917) (quoting Mo,thiczs u. Jo,cobs,
167 F. Supp. 2d 606, 623 (S.D.N.Y. 2001)).

16

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 17 of 34

prejudice,” Hearst Mein. at 15, especially given the fact that if what was proffered
by Otto and his counsel at the conference was inaccurate, it still did not induce a
settlement lt also admits that the alleged misrepresentations made during the
course of discovery were “corrected,” id. at 13, such that the record at trial will not
be tainted by any ongoing misrepresentations
a. Settlement Conference

'l`here is a “long»standing tension between [a] lawyer’s duty of Zealous
advocacy to [his] client and the duties of candor and fair dealing with others,” Dana
A. Remus, Out of Practice: The Twenty-First Century Legol Profession, 68 ]:)uke L.J.
1243, 1284, n.163 (l\/larch 2014) (citing Barry R. 'l`emlcin, Misrepresentation by
Omission in Settlement Negotiutions: Shou£d There Be a Silent Sofe Horl)or?, 18
Geo. J. Legal Ethics 17 9, 181 (2904)), and determining whether a lawyer’s advocacy
tips the scale to a finding of sanctionable behavior is a fact-specific determination
While the Court is troubled by the allegations surrounding Liebowitz’s purported
misuse of the Warner Bros. license for purposes of attempting to set a damages
figure at the settlement conference, it is not persuaded that sanctions are
warranted under the particular circumstances of this case.

ll`irst, Liebowitz’s alleged misrepresentations were made during the course of
a confidential settlement conference-those representations were not memorialized
or recorded There is thus no record for the Court to find “by clear and convincing
evidence, that [Liebowitz] knowingly [made or] submitted [] materially false or

misleading [statements and evidence].” Almecigo, 185 F. Supp. 3d at 427. lndeed,

17

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 18 of 34

the Court cannot verify what statements were actually made and what documents
were presented during this conference l-learst seeks to have the Court “evaluate
the accuracy of [its] counsel’s recollection for itself,” Hearst Reply Mem. at 5, but
the Court is simply not able to do so, both because there is no record of the
proceedings and the Court’s recollection of the conference is hazy at best.

Second, no settlement was reached based on Liebowitz’s alleged
misrepresentations Hearst therefore did not suffer any prejudice in this respect
Third, even if Liebowitz had represented that Otto was on the verge of executing a
license for the Photograph in exchange for a license fee, and denied that the license
and fee were negotiated in a settlement of his claims, l-learst has not disproved
these representations with evidence that existed at the time the representations
were made. ’l`he record demonstrates that Otto’s settlement with Warner Bros. was
not executed until October 27, 2017. Bishop l)ecl., Ex. E; Stipulation ll 1. Thus, no
license or settlement existed as of the date of the October 23 settlement conference

Although the Court can understand Hearst’s frustration with Liebowitz’s
negotiation tactics and the facts that were ultimately uncovered in discovery, “[b] ad
faith requires clear evidence that the challenged conduct is entirely without color
and taken for improper purposes,” Kortright Cczpitol Pcrrtn,ers LP, 327 F. Supp. 3d
at 688, and can be inferred “only if actions are so completely without merit as to
require the conclusion that they must have been undertaken for some improper
purpose . . . .” Schlo,ifer Nance & Co., Inc., 1941 F.3d at 336 (internal quotation

marks and citation omitted). To the extent Liebowitz was attempting to use the

18

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 19 of 34

potential Warner Bros. license as leverage to support a higher settlement demand
in this case, and he thought that the license could lie considered separately from the
settlement agreement (or at least wanted to argue that it could) he was posturing
about the value of Otto’s case at the conference as lawyers often do. However, on
the present record, the Court cannot conclude that the challenged conduct, as
alleged, rose to the level of bad faith While Hearst contends that Liebowitz’s
representations about the purported license “ultimately derailed” the settlement
conference, Hearst l\/lein. at 9, that is a self-serving and ultimately unproveable
characterization

Moreover, Hearst has not provided the Court vvith sufficient authority for
sanctions that could be applied here by analogy~»~its legal support either does not
address misrepresentations that were made in the context of a settlement
conference, or the facts in the cases it cites are distinguishable Cf. Chen v. Moruel
Food Seri)ices, LLC, No. 15-CV~6206 (Jl\/.FA) (AYS), 2016 WL 6872626, at *4
(E.D.N.Y. Nov. 21, 2016) (sanctions imposed for doubling demand minutes before
settlement conference);4 Xu, o. UMI Sushi, Inc., No. lB~CV-47 10 (RJS), 2016 WL
3523736, at *4~5 (S.D.N.Y. June 21, 2016) (lawyers sanctioned for false statements

to the court as to their representation of clients and involvement in the case); Fisher

 

4 lt is true, as l-learst points out, that Otto’s settlement position at the conference
Was apparently inconsistent with the interrogatory response he had provided
calculating the loss of his licensing fee in the range of $5,0(}0, and Otto provides no
meaningful response on this point. But settlement conferences are often fluid
proceedings and it cannot be said with any certainty that Otto doubled his demand
minutes before the conferencel Since the case did not settle, it is impossible to know
what Otto might ultimately have agreed to at the conference

19

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 20 of 34

v. SmithKline Beech,oim Corp., No. 07»CV~347A(F), 2008 WL 4501860, at *6
(W.D.N.Y. Sept. 29, 2008) (sanctions imposed against defendants for surprising
plaintiff with summary judgment motion on eve of mediation); Skywark r).
losaacson, No. 96~CV-2815 (JFK) (NRB), 1999 WL 1489038, at *15 (S.D.N.Y. Oct.
14, 1999) (report and recommendation) (sanctions imposed against party for pattern
of lying under oath, delays, withholding documents and cover-up attempts).

A Maryland case not cited by the parties (understandably so as it is not from
this Circuit), Ausherman i). Bank ofAmerica Corp., includes an extended discussion
of the requirements for truthfulness in negotiations and what constitutes a
misrepresentation, and thus provides useful guidance here. 212 F. Supp. 2d 435 (D.
l\/ld. 2002). ln Aushermcm, a lawyer was referred for discipline for making false
statements in the course of proposing settlement terms Id. at 437. l'l‘he lawyer
promised in a letter, in exchange for a payment, to disclose the identity of an
informant who had leaked confidential information, but later admitted that he had
fabricated the existence of the informant Id. at 437-40. Although the Aushermon
court also imposed monetary sanctions against the lawyer, it did so on the
independent basis of discovery abuses, which were unrelated to his
misrepresentations Id. at 442

While the Aushermon, court notably declined to impose monetary sanctions
for the lawyer’s misrepresentation its opinion on this topic is instructive: “[i]t does
not require a rule of professional responsibility for a lawyer to know that, during

the process of settlement negotiations he or she may not lie to opposing counsel

20

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 21 of 34

about a fact that is material to the resolution of the case.” Id. at 443_44. lt
observed, however, that “recognizing just where the line is to be drawn between
ethical and unethical behavior during the negotiation process can be difficult to
discern l?atently, certain aspects of the process unavoidably involve statements
that are less than completely accurate, such as posturing or puffery, intentional
vagueness regarding a negotiating party’s ‘bottom line,’ estimates of price or value,
and the party’s ultimate intentions regarding what an acceptable settlement would
be . . . .” Id. at 446 (citations omitted).

ln any event, the facts present in Ausherman-a lawyer’s admission of his
lies and documentation of his misrepresentations-are absent here. And even
under those circumstances the Aushermon court declined to impose monetary
sanctions Here, we have no such admissions and there is no record of Liebowitz’s
alleged misrepresentations from the October settlement conference While it has
made serious allegations about Liebowitz’s conduct during the settlement
conference, without a factual record or legal authority to support its position7
Hearst has not met its burden Having reached that conclusion, the Court,
however, does not in any way condone Liebowitz’s alleged practice of attempting to
use a so-called stand-alone license as a bargaining chip in other cases. lf the record
is clear that a license was obtained as part of a settlement and would not have
otherwise been obtained but for the settlement, it is plainly misleading to suggest
that the license has any significance independent of the settlement or that it should

be used to form the basis of damages calculations

21

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 22 of 34

b. Docurnent Production

Hearst argues that “even if the Court were to allow [Otto] and his counsel to
hide behind the Standing Order to excuse their misconduct, their continued
misrepresentations after the [s]ettlement [c]onference independently call for
sanctions,” asserting that on l)ecember 7, Liebowitz “produced a doctored,
repaginated version of the Purported license without redactions or indications that
it was part of the Complete [settlement] Agreement.” liearst Mem. at 12. Otto
counters that his December 7 production of the licensing agreement was in direct
response to Hearst’s request to produce “the licensing agreement entered into with
Warner Brothers,” Otto l\/lem. at 24; Freeman Decl. ‘|Hl 12~13, and was identical to
the licensing agreement produced on l)eceml:)er 15. See Freeman Decl. ‘|l 17.
Further, he asserts that he had a “right to present the Licensing Agreement in its
severable form because it was intended to be used as a separate document.” Otto
Mern. at 24; Freeman l)ecl. 1111 32-36.

While the Court declines to opine as to the merits of Otto’s severability
argument in this decisicn, it is, at a minimum, a colorable argument (and Hearst
has not cited any authority to suggest otherwise)- See Schloifer Nonce & Co., Inc.,
194 F.Sd at 337-~38; Kortright Copital Po,rtners LP, 327 F. Supp. 3d at 688. Even
assuming arguendo that Otto’s production of the complete settlement agreement
with Warner Bros. on l)ecember l5_eight days after his production of only the
licensing agreement on Decernber 7_constitutes bad faith, “motivated by delay or

other improper purposes,” Kortright Cepitol Partners LP, 327 F. Supp. 3d at 688,

22

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 23 of 34

the record demonstrates that any alleged misrepresentation was corrected, the
delay in uncovering the facts about Otto’s licensing and settlement agreement with
Warner Bros. was minor, and l-learst did not suffer any significant prejudice

For these reasons, Otto’s document production does not Warrant sanctions or
amount to a “fraud upon the court.” ’l`here is no evidence in the record of spoliation,
concealment, or fabrication of evidence, nor were these documents presented to the
Court for adjudication (hence there was literally nothing, fraud or otherwise, on the
court). Cf. McMunn, 191 F. Supp. 2d at 461-62 (sanctions imposed and fraud found
for spoliation and concealment of evidence); Shangold 1). Walt Disney Co., No. 03-
CV-9522 (WHP), 2006 WL 71672, at *6 (S.D.N.Y. Jan. 12, 2006) (sanctions imposed
because plaintiffs fabricated and tainted evidence and sought to conceal their
conduct); I881 S.A. u. Cerru,ti, Inc., 169 F.R.D. 573, 583-84 (S.D.N.Y. 1996)
(sanctions imposed against plaintiff for pattern of falsehoods, fabrication of records,
and attempts to conceal fabrication); Scholostic, Inc. o. Stouffer, 221 F. Supp. 2d
425, 444-45 (S.D.N.Y. 2002) (sanctions imposed against plaintiff who submitted
seven pieces of falsified evidence).

c. l)eposition Testimony

l-learst also seeks sanctions against Otto personally, asserting that he
“perjured himself at his deposition, [when he] testif[ied} that ‘[w]e had a settlement
with [Warner Brothers] after the license agreement with ‘a separate written
settlement agreement,’ and [gave] the impression that [he] received a second fee

(separate from the $9,500 fee in the Purported License) for the settlement of his

23

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 24 of 34

case against Warner Brothers.” Hearst l\/lem. at 13; Bishop Decl. 1] 17, EX. C: Otto
Deposition Tr. at 43:2-13. Otto counters that his “lay testimony was accurate and
consistent with his understanding and legal position on the merits” of this case.
Otto l\/lem. at 23.

Aside from any technical arguments that could be made on Otto’s behalf
about the licensing agreement being physically separate from the settlement
agreement (as an exhibit on standalone pages), or about the settlement potentially
being satisfied after the creation of the Photography License, the Court declines to
impose sanctions against Otto personally, because l-learst has not demonstrated
that his deposition testimony rises to the level of sanctionable conduct

Even if Hearst had established that Otto perjured himself, the Court Would
not impose sanctions against him because “an isolated instance of perjury, standing
alone, Will not constitute fraud upon the court.” Bro:un ex rel Adoomced Battery
Technologies, Inc. 1). Zhiguo Fu, NO. ll~CV-4383 (CM) (DF), 2015 WL 4389893, at
*17 (S.D.N.Y. July 10, 2015) (citing McMunn, 191 F. Supp. 2d at 445).5 And even if
Hearst had established that Otto’s conduct during his deposition was the “product
of intentional bad faith,” it has not demonstrated that his conduct Was part of a

“pattern of misbehavior” or that “further misconduct [by Otto himself] is likely to

 

5 lndeed, “[u]ntruthful testimony by a Witness, which has not been suborned by his
lawyer, does not, standing alone, constitute fraud upon the court. This is
particularly true where, as here, the testimony is given during a pretrial deposition
Until the deposition is placed in evidence, it does not become part of the case before
the Court.” In re Grieocmce Committee, 847 F.Zd 57, 64 (2d Cir. 1988) (V an
Graafeiland, J., concurring).

24

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 25 of 34

continue in the future.” McMunn,, 191 F. Supp. 2d at 446 Further, even if Hearst
had demonstrated that Otto’s deposition testimony amounted to a
misrepresentation, it was corrected four days later, and Hearst acknowledges that it
suffered relatively little prejudice Hearst Mem. at 4-5, 13, 15. Hearst has simply
not established that Otto’s personal conduct was “part of a deliberate and
unconscionable scheme to interfere with the Court’s ability to adjudicate the case
fairly.” Almecig<r, 185 F. Supp. 3d at 427.

3. The Rules of Professional Conduct Do Not Provide a Separate
Basis for Sanctions

Hearst also cites the New York State Rules of Professional Conduct in its
motion papers, presumably as a separate basis for sanctions (though it does not
explicitly say so), but its references are limited to three footnotes See Hearst l\/lem.
at 12, n.5; Hearst Reply l\/lem. at 1, n.Z and 13, n.'ll. lt argues that “Mr. Liebowitz’s
misrepresentations during the [s]ettlement {c]onference appear to violate Rule 3.3
of the ltules of Professional Conduct . . . or Rule 4.1 . . . , or both.” Hearst l\/lem. at
12, n.5. Rule 3.3 governs conduct before a tribunal and provides: “[a] lawyer shall
not knowingly make a false statement of fact or law to a tribunal . . . .” Iol. Rule 4.1
governs truthfulness in statements to others and provides: “[i]n the course of
representing a client, a lawyer shall not knowingly make a false statement of fact or
law to a third person.” N.Y. Rules of Profl Conduct (Mcl{inney).

Hearst also cites Rule 8.4, which governs misconduct and provides: “[a]
lawyer or law firm shall not: engage in conduct involving dishonesty, fraud, deceit,

or misrepresentation,” but it does not offer any arguments or authority to

25

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 26 of 34

substantiate a violation of this rule in this case. Hearst Reply Mem. at 1; N.Y.
Rules of l’rofl Conduct (l\/lcl{inney). And it cites Rule 3.4, which governs fairness to
an opposing party and its counsel and provides: “[a] lawyer shall not: (a)(l) suppress
any evidence that the lawyer or the client has a legal obligation to reveal or produce
. , . (3) conceal or knowingly fail to disclose that which the lawyer is required by law
to reveal; (4) knowingly use perjured testimony or false evidence; (5) participate in
the creation or preservation of evidence when the lawyer knows or it is obvious that
the evidence is false . . . ,” but it offers nothing in its submissions beyond a
recitation of the rule. Hearst Reply l\/lem. at 1, n.Z; N,Y. Rules of Profl Conduct
(l\/lcl{inney).

The New York Rules of Professional Conduct “do not specifically address the
duty of truthfulness in the context of negotiations,” and “[t]here is not a large body
of New Yorl<; case law or ethics opinions on negotiations.” David Keyko, Ethics and
Negotiating: Truth or Con,sequences? New Yorl< Law Journal (April 24, 2009), at 4.
However, “[i]t is not unusual in a negotiation for a party, directly or through
counsel, to make a statement in the course of communicating its position that is less
than entirely forthcoming.” ABA Comm. of Prof’l Ethics & Grievances, Formal Op.
06~439 (2006) (Lowyer’s Obligation of Truthfulness When Representing o C'lient in

Negotiotion: Application to Coucused llleolic:itL`orz,).6 “A party in a negotiation also

 

6 ’l‘he ABA Opinion concluded that “[u]nder l\/lodel Rule 4.l, in the context of a
negotiation, including a caucused mediation, a lawyer representing a client may not
make a false statement of material fact to a third person However, statements
regarding a party’s negotiating goals or its willingness to compromise, as well as
statements that can fairly be characterized as negotiation ‘puffing,’ ordinarily are

26

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 27 of 34

might exaggerate or emphasize the strengths, and minimize or deemphasize the
weaknesses, of its factual or legal position.” Id. lndeed, one commentator has
observed that “consensual deception is the essence of caucused mediation.” John W.
Cooley, Defining the Ethical Limits ofAcceptable Deception in Mediation, 4 Pepp.

Disp. Resol. L.J. 263, 264 (2004).7 Even so, a lawyer may not knowingly make a

 

not considered ‘false statements of material fact’ Within the meaning of the Model
Rules.”

"' Cooley cites to an article, now 30 years old but still timely, that “poignantly
illustrates the differences of opinion and confusion among the experts regarding
truthfulness standards in negotiation Using four hypothetical negotiation
situations, the author conducted a survey of [15] participants, which included eight
law professors who had written on ethics and negotiation or both; five experienced
litigators, a federal circuit court judge, and a [federal] [ni]agistrate [judge].” 4 Pepp.
Disp. Resol. L.J. at 269. Tlie four situations and how the 15 experts answered the
ethical question posed by each of the situations are as follows:

Situation 1: Your clients, the defendants, have told you that you are
authorized to pay $750,000 to settle the case. in settlement
negotiations after your offer of $650,000, the plaintiffs attorney asks,
“Are you authorized to settle for $?5(},000?” Can you say, “No l’rn not?”
Yes: Seven; No: Six; Qualiiied: Two

Situation 2: You represent a plaintiff who claims to have suffered a
serious knee injury. ln settlement negotiations, can you say your client
is “disabled” when you know she is out skiing? Yes: One; No: Fourteen;
Qualified: N one

Situation 3: You are trying to negotiate a settlement on behalf of a
couple who charge that the bank pulled their loan, ruining their
business Your clients are quite tip-beat and deny suffering
particularly severe emotional distress Can you tell your opponent,
nonetheless, that they did? Yes: Five; No: Eight; Qualified: 'lyvo

Situation 4: ln settlement talks over the couple’s lender liability case,
your opponent’s comments make it clear that lie thinks plaintiffs have
gone out of business, although you didn’t say that ln fact, the business
is continuing and several important contracts are in the offing. You are
on the verge of settlement,' can you go ahead and settle without

27

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 28 of 34

false statement of fact or law in a negotiation N.Y. Rules of l’rofl Conduct 4.1. See
Karen Wells Roby, Ethics in Settlement: The Effect of Matericrl Misrepresentation,
59-AUG. Fed. Law. 42 (Aug. 2012) (“Even though a lawyer is not required to
disclose weaknesses in his or her client’s case, the lawyer is prohibited from
knowingly making a false statement of fact or law to a third party_including
opposing counsel, a witness, or a mediator.”).

Hearst cites to Slotkin o. Citizens Cas. Co. ofN.Y., 614 F.Zd 301 (2d Cir.
1979), and a related disciplinary action in In re McGrath, 96 A.D.Zd 267 (l$t Dep’t
1983) in the same footnotes mentioned above l-learst Mem. at 12, n.5; Hearst Reply
l\/lem. at l, n.2. ln Slotkin, a defense lawyer was found liable for fraud in a
settlement of a medical malpractice claim where the parties stipulated to a
$185,000 settlement and the lawyer stipulated and stated on the record, at a court-
held settlement conference, that “to the best of his knowledge” the total insurance
coverage was $200,000 and there was no excess insurance coverage, when his
client’s files, which were in the law firm’s possession, included letters from excess
carriers which demonstrated otherwise. 614 F.2d at 307-08, 314. ln In, re
McGro,th, the same lawyer from the Slotkin case was subsequently disciplined for
his misrepresentation of the amount of insurance coverage that he knew his client

had because the plaintiff as a result of the misrepresentation “settled the claim for

 

correcting your opponent’s misirnpression? Yes: Nine; No: Four;
Qualified: Two

4 Pepp. l)isp. Resol. L.J. at 269 (citing liarry Lempert, fn Settlemcnt Talks, Does
Telling the Trnth Hcsue Its Limits? 2 lnside litigation 'l, 15-18 (1988)).

28

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 29 of 34

a sum far less than ordinarily he would have done,” and “at the time [the lawyer]
made the representation there was information in his file that contradicted the
representation made by him.” 96 A.l).2d at 268, 271.

Slotkin and In re McGrath are distinguishable from this case for several
reasons First, the parties in this matter did not settle their case as a result of a
misrepresentation Second, the communications during the October settlement
conference Were not memorialized or recorded Third, Liebowitz’s alleged
misrepresentations were not stipulated to or read into any record And finally, even
if Liebowitz had represented that Otto was on the verge of executing a license for
the Photograph in exchange for a license fee; and denied that the license and fee
were negotiated in settlement of his claims against another media entity, these
alleged representations have not been disproved by any evidence that existed at the
time the representations were made

While there is an insufficient basis for the Court to impose sanctions against
Liebowitz for violations of the professional rules of conduct on the current record,
this motion was a close call and the Court strongly cautions Liebowitz and his law
firm to he mindful of overplaying their hands (or worse) during settlement
negotiations If a license has been obtained as part of a settlement in another case,
then the firm should be transparent in that regard and not try, as leverage, to pawn
a license off as something other than a settlement Lawyers have one treasured
possession above all else, and that is their reputation if it is squandered and

lawyers become known for being untrustworthy, both their clients and the Court

29

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 30 of 34

are ill-served 'l‘his is hardly the first time that Liebowitz and his firm have had
their reputation called into question, and the Court can only hope it will be the
last.8
B. Otto’s CroSs-Motion for Conternpt

1. Applicable Standard

Courts have the inherent power to find a party or an attorney in contempt for
“bad faith conduct violating the court’s orders.” S. Neu) Englond Tel. Co. 1). Globo,l
NAPs Inc., 624 F.Bd 123, 144 (2d Cir. 2010); see also Xic:to Xing Nt' U. Gonzo;les, 494
F.Bd 260 (2d Cir. 2007) (citing Chambers, 501 U.S. at 43-44). “[A] contempt order is
. . . a ‘potent weapon, to which courts should not resort where there is a fair ground
of doubt as to the wrongfulness of the defendant’s conduct.’ ” S. New England Tel.
Co., 624 F.Sd at 145 (citing filing U. Allied Vt`sion, Ltd., 65 F.Sd 1051, 1058 (2d Cir.
1995)). “To establish contempt for failure to obey a court order, the movant must
show that (l) the order the alleged contemnor failed to comply with is clear and
unambiguous (2) the proof of noncompliance is clear and unambiguous and (3) the
alleged contemnor has not diligently attempted to comply in a reasonable manner.”

Po',tsy’s Italt`o:n Resto:u,rant, Inc. o. Patsy’s Inc., 676 F. App’X 24, 26 (2d Cir. 2017)

 

3 See, e.g., AZ Peret`ra o. 3072541 Canctda Inc., d/b/a o,s Kcndctll +Kylie, No. 17-CV»
6945 (RA), 2018 WL 5999636, at *3 (S.D.N.Y. Nov. 15, 2018) (collecting cases);
Janik o. SMG Medio, Inc., No. lG-CV-7308 (JGK) (AJP), 2018 WL 345111, at *16
(S.D.N.Y. Jan. 10, 2018) (discussing history of sanctions and admonishing that “the
Liebowitz Law Firm needs to consider its reputation with the Court and, frankly,
clean up its act.”).

30

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 31 of 34

(citing Marcel Fashions Grp., Inc. o. Lucky Brcmd Durigarees, Inc., 779 F.3d 102,
111 (2d Cir. 2015)) (alterations omitted).

2. Application

Otto’s cross-motion is without merit because Hearst and its counsel have not
engaged in contemptible conduct Further, and applying the sanctions standard
discussed above under its inherent powers, the Court declines to impose sanctions
against Hearst or its counsel, because Otto has not established with “clear and
convincing evidence” that Hearst’s actions in bringing its sanctions motion was the
product of “bad faith,” or was motivated by “harassment, delay, or [some] other
improper purpose[ ].” Kortright Capital Partners LP, 327 F. Supp. 3d at 688.
Hearst acted reasonably in submitting its sanctions motion, and the Court
disagrees with Otto’s assertion that “[l-learst] made no diligent attempt whatsoever
to comply with the Standing Court Order in a reasonable manner.” Otto Mem. at
13. While it ultimately did not prevail, Hearst made its motion based on plausible
claims and it was not “completely without merit.” Enmon, 675 F.Sd at 143.

Hearst first raised its concerns with the conduct of Otto and his counsel at a
status conference by generally stating that it “learned of some misconduct by [Otto]
and counsel that began during the initial October settlement conference . . . and
continued throughout the discovery period.” February 5, 2018 Conference Tr. at
27:19-22, Dkt. No. 46. lt did not reveal any confidential communications at that
time. ln its subsequent request for a pre~motion conference, Hearst exercised care

and did not provide “detail[s] regarding {Otto]’s and his counsels misconduct in [its]

31

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 32 of 34

publicly-filed letter due to the confidential nature of the [s]ettlement [c]onference
and the relevant documents.” Dkt. No. 43, at 2. Otto noted his objections to
Hearst’s intent to use statements made during the settlement conference (see Dlrt.
No. 44, at 1), but the Court proceeded with a conference, at which it allowed Hearst
to submit its motion, but directed it to “serve its unredacted motion papers on
plaintiff and the Court [by email] . . . , along with a version with any proposed
redactions.” Dkt. No. 50, at 1. Otto was given an opportunity to propose additional
redactions (which Hearst incorporated), before Hearst filed its redacted documents
on ECF. Id. Thus, only the parties and the Court have had access to Hearst’s
unredacted papers

“Although settlement negotiations are of course confidential for most
purposes, their contents may be revealed insofar as necessary for the decision of an
issue of alleged misconduct in them.” In re Young, 253 F.Bd 926, 927 (7th Cir. 2001)
(citation omitted). The record establishes that I-learst disclosed minimal
information about the settlement conference from the outset, and filed its motion
only after receiving the Court’s permission to do so, and in compliance with the
Court’s instructions about redactions. See Fisher, 2008 WL 4501860, at *5
(disclosure of “most minimal information necessary to establish that Defendant’s
conduct is sanctionable,” did not violate ADR plan).

None of the cases Otto cites supports a finding of contempt or sanctions
against Hearst. Cf. Colko z). Ku,cker Kmus & Bruh, 167 F.3d 144, 146 (2d Cir. 1999)

(confidentiality rule of court settlement conference violated, but sanctions not

32

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 33 of 34

imposed under the totality of circumstances); E-Z Bou)z, L.L.C'. o, Prof’l Procl.
Research Co., Inc., No. 00-CV-8670 (LTS) (GWG), 2003 WL 22416174, at *2-3
(S.D.N.Y. Oct. 23, 2003) (party admonished for revealing adversary’s actual
settlement offer without advance notice to the court); Bernord v. Galen Grp., Inc.,
901 F. Supp. 778, 783»»~84 (S.D.N.Y. 1995) (sanctions imposed against attorney for
disclosing to court statements made in mediation program).
III. CONCLUSION

For the foregoing reasons, the Court denies both Hearst’s motion for
sanctions, and Otto’s cross-motion for a judgment of civil contempt and sanctions
ln addition, neither party is awarded attorneys fees. Accordingly, the Clerk is
respectfully directed to close Docket Nos. 59 and 66 and mark each of them as
denied

This Opinion and Order refers to information that has been redacted in
Hearst’s motion papers, and accordingly will be temporarily filed under seal (and
provided to the parties in unredacted form by email). The Court directs the parties
to send a joint letter to the Court by email to
CottNYSDChambers@nysd.uscourts.gov within 5 business days of the date of this
Opinion and Order With any proposed redactions for the Court’s review. The parties
should be mindful of the presumption of public access to judicial documents in
proposing any redactions, as notwithstanding the issues related to the
confidentiality of the settlement conference, the Court believes it is in the public

interest to publish this opinion without any redactions unless the parties can justify

33

Case 1:17-cV-O4712-GHW-.]LC Document 94 Filed 03/05/19 Page 34 of 34

them. See, e.g., Lugosch o. Pyromid Co. of Onondogo, 435 F.Bd 110, 119-20 (2d Cir.
2006). The Court will then determine how this Opinion and Order may be filed on
the public docket

Until further order of the Court, the Clerk is respectfully directed to file this
Opinion and Order under seal.

SO ORDERED.

Dated: February 21, 2019
New York, New York

  
 

-#i States Magisn'atc lodge

34

